Title: From George Washington to Major General Robert Howe, 4 August 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir,
          Head Quarters [West Point] Augt 4th 1779
        
        I received your letter of yesterday about three hours ago—For the reasons you assign, I approve of the alterations you have made in the disposition of the troops which had taken place previous to your arrival.
        I am sorry the proposed removal of the Militia from horseneck has met with the opposition you mention—In the late position of the enemy they were exposed to the most imminent danger; but their removal within Kings bridge which my intelligence announces has rendered it less than it was—I still however think the place insecure and should be glad the party could be drawn off some distance from the coast; but if it cannot be effected without clashing with the sense of the state, or giving material disgust to the inhabitants, they may remain where they are. You will please to consult General Woolcot more particularly and if the removal cannot be put upon a satisfactory footing, you will for the present dispense with it—I am the less anxious about it, as the time of service for which his men are engaged is so near expiring.
        I have as yet seen nothing of the supposed spy, which you say was sent with your guard.
        I wish you to ascertain as soon as possible what corps the enemy have left on this side the bridge and their stations. I am with great regard Your most Obed. servan⟨t⟩.
      